DETAILED ACTION
Response to Amendment
	This is in response to the amendments/arguments filed on 8/18/21. Claims 1 – 23 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenheimer et al. (U.S. 2016/0196719). 
Regarding claims 1 and 12, Rosenheimer discloses a system comprising a processor and a memory device that stores a plurality of instructions, (“data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage”, par. 0026), that when executed by the processor, cause the processor to receive, from a mobile device, (fig. 2, part 201), data associated with a lottery ticket, (“activating a lottery ticket at a mobile device”, par. 0032), determine, based on the received data associated with the lottery ticket, a first augmented reality display, (“using augmented reality interface”, par. 0002), and communicate, to the mobile device, data associated with overlaying the determined first augmented reality display upon an image of the lottery ticket, (“authenticity of lottery ticket 210 is verified according to visual security means 212. This is done by recognizing visual security means 212 and comparing its parameters to known parameters of authentic lottery card. This may be done by mobile device 201 and/or by main server 203”, par. 0058). 
Regarding claims 2 and 13, Rosenheimer discloses wherein the first augmented reality display comprises a three-dimensional animation display, (“sends the image to a main server; receives instructions to manipulate an interactive three-dimensional presentation from the main server; augments the interactive three-dimensional presentation in an image sequence imaging the lottery ticket”, par. 0023). 
Regarding claims 3 and 14, Rosenheimer discloses wherein the first augmented reality display comprises an additional award opportunity associated with the lottery ticket, (“a decision is made regarding the winning amount, based on the input received from the user”, par. 0072). 
Regarding claims 4 and 15, Rosenheimer discloses wherein the first augmented reality display comprises a play of a game, (“presenting an interactive three-dimensional presentation, for example of a lottery game”, par. 0033). 
Regarding claims 5 and 16, Rosenheimer discloses wherein the first augmented reality display is overlaid upon the image of the lottery ticket independent of a field of view of a camera of the mobile device, (fig. 2, parts 201 and 210). 
Regarding claims 6 and 17, Rosenheimer discloses wherein first augmented reality display is overlaid upon the image of the lottery ticket when the lottery ticket is within a field of view of a camera of the mobile device, (fig. 2, parts 201 and 210).
Regarding claims 7, 8, 18, and 19, Rosenheimer discloses wherein when executed by the processor responsive to receiving, from the mobile device, data associated with an input received by the mobile device to change the first augmented reality display, the instructions cause the processor to: determine, based on the received data associated with the input received by the mobile device to (“which is an exemplary three-dimensional presentation, according to some embodiments of the present invention. The three-dimensional presentation of a castle is augmented on an image of a ticket”, par. 0068 and fig. 3). 
Regarding claim 9, Rosenheimer discloses wherein the data associated with the lottery ticket comprises data associated with a lottery ticket icon captured by a camera of the mobile device, (“after the acquiring: verifying authenticity of the lottery card according to the visual security means captured in the image”, par. 0006). 
Regarding claims 10 and 20, Rosenheimer discloses wherein the lottery ticket icon is selected from the group consisting of: a barcode, a quick response code, an activation icon, and a graphic pattern, (fig. 2, part 211). 
Regarding claim 11, Rosenheimer discloses a system comprising a processor and a memory device that stores a plurality of instructions, (“data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage”, par. 0026), that when executed by the processor, cause the processor to receive, from a mobile device, data associated with a code, (fig. 2, parts 201 and 211), data associated with a lottery ticket, (“activating a lottery ticket at a mobile device”, par. 0032), captured by a camera of the mobile device, (“acquiring, by a camera of the mobile device, an image of a lottery ticket having an identification code”, par. 0005), determine, based on the received data, a first animation display associated with a lottery ticket award opportunity, communicate, to the mobile device, data associated with overlaying the determined first animation display upon an image of the lottery ticket, thereafter, receive, from the mobile device, data associated with a movement of the mobile device, determine, based on the received data associated with the movement of the mobile device, a second animation display associated with the lottery ticket award (“The instructions may include, for example, instructions for how to present the virtual shape over lottery ticket 210 and/or instructions for changes that should be made to the virtual shape and/or image when different actions are made by the user. User actions may be, for example, tapping on the image and/or shape, scratching the image or shape, connection of two images and/or shapes, drawing a circle around the image and/or shape and/or any other action. Changes may be, for example, changes in colors of the image and/or shape, changes in the shape itself, changes of images presented on the shape, new image, video and/or animation presented to the user, sound is played and/or any other change. The instructions may also include logic of the lottery game associated with lottery ticket 210. For example, an effect is shown on the screen, then another effect is shown, then a message is presented”, par. 0064 – 0065). 
Regarding claims 21 – 23, Rosenheimer discloses wherein the lottery ticket is associated with a play of a primary game and, based on a result of the play of the primary game the lottery ticket is associated with a play of a second chance game, (“lottery ticket 210 is one of multiple lottery tickets associated with the same lottery game”, par. 0053). 
Response to Arguments
Applicant’s arguments, s with respect to the rejection of claims 1 – 23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosenheimer et al. (U.S. 2016/0196719).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715